DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floor structure, cabin floor, cargo hold floor, fairing structure, wing-fuselage joint, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
3.	The disclosure is objected to because of the following informalities: Element 26 is referred to both as a "wing-fuselage joint" and a "fuselage-wing joint".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	
4.	Claim 1 recites the limitation "the structural arrangement" in lines 5, 7-10.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 2 recites the limitation "the structural arrangement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the structural arrangement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 6 recites the limitation "one structural arrangement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 8 recites the limitation "the structural arrangement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 9 recites the limitation "one structural arrangement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 10 recites the limitation "the structural arrangement" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 11 recites the limitation "the structural arrangement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 12 recites the limitation "one structural arrangement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080210820 Kismarton; Max U. et al.
13.	Regarding claim 1 Kismarton teaches a method for installing system components in a portion of an aircraft fuselage (fig. 7, element 60), the method comprising the steps of: provision of at least one planar structural arrangement (fig. 4, element 10) to be secured on or in the aircraft fuselage (fig. 7); securing of system components on the structural arrangement (fig. 9 system components mounted); coupling of system lines (fig. 4, element 52 and fig. 9, element 68) to the system components and arrangement of the system lines on the structural arrangement (para 0042, fig. 4); positioning of the structural arrangement with the system components and system lines arranged thereon at a designated installation location of the structural arrangement (para 0042 and Fig. 9); and mechanical coupling of the structural arrangement to the aircraft fuselage (claim 24 “…fastening the floor section to the aircraft in the desired installation position.”).
14.	Regarding claim 2 Kismarton teaches the method according to Claim 1, wherein the provision of the structural arrangement involves the connection of multiple structural component s into a coherent, rigid structural arrangement (para 0036, “The floor section 10 may be an integrated one-piece section, or may comprise more than one piece…”).
15.	Regarding claim 3 Kismarton teaches the method according to Claim 1, wherein the at least one structural arrangement comprises a floor structure for a cabin floor or a cargo hold floor (para 61).
16.	Regarding claim 4 Kismarton teaches the method according to Claim 3, wherein the securing of system components involves the fastening of the system components to an underside of the floor structure (fig. 9, elements 66 and 70 under floor).

18.	Regarding claim 9 Kismarton teaches the method according to Claim 1, wherein the mechanical coupling involves the connection of support structure members (fig. 11, element 76) to the aircraft fuselage and the at least one structural arrangement (fig. 11 element 60 fuselage, structural member 12a).
19.	Regarding claim 10 Kismarton teaches the method according to Claim 1, wherein the arrangement of system lines on the structural arrangement involves the arrangement of system lines on the same side of the structural arrangement as the securing of the system components (fig. 9, element 68 on same side as elements 66 and 70).
20.	Regarding claim 11 Kismarton teaches the method according to Claim 1, wherein the method further involves the step of suspending the structural arrangement on an assembly frame (fig. 14, element 84) and the pivoting of the structural arrangement on the assembly frame from an assembly position into an installation position (para 0049 “…floor section 10 substantially vertically 61 within the fuselage section 60 and then rotating the floor section 10 into the substantially horizontal…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton as applied to claim2 above, and further in view of US 20150083860 Frauen; Holger et al.
21.	Regarding claim 6 Kismarton teaches the method according to Claim 1, but fails to tech wherein the at least one structural arrangement has a fairing structure for a wing-fuselage joint.
However Frauen teaches wherein the at least one structural arrangement has a fairing structure for a wing-fuselage joint (fig. 4A/B, element 422 floor, 429 joint).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 taught by Kismarton with the joint taught by Frauen in order for “…ergonomics and accessibility for equipping or furnishing can be improved.” (para0020).
22.	Regarding claim 7 Kismarton as modified  teaches the method according to Claim 6, wherein the securing of system components involves the fastening of the system components to an upper side of the fairing structure (fig. 9, element 72 on upper side of floor). 
	

However Frauen teaches wherein the positioning of the structural arrangement involves the insertion of the structural arrangement into the aircraft fuselage on a carrier rail (para 0068, rail).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 taught by Kismarton with the rail taught by Frauen in order “…to transport and position various components of the aircraft fuselage.”

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton as applied to claims above, and further in view of US 20110001006 Delahaye; Romain et al.
24.	Regarding claim 12 Kismarton teaches the method according to Claim 9, but fails to teach wherein the connection of the support structure members to the aircraft fuselage and the at least one structural arrangement involves the compensation of production-related tolerances through the adjustment of connection positions.
However Delahaye teaches wherein the connection of the support structure members to the aircraft fuselage and the at least one structural arrangement involves the compensation of production-related tolerances through the adjustment of connection positions (para 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 taught by Kismarton with the tolerencing taught by Delahaye in order “…to fasten the middle portion 18m without running the risk of significantly deforming it…” (para 0073).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642